UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-1384



HURLEY BANKS, JR.,

                                            Plaintiff - Appellant,

          versus

TOWN OF CULPEPER; RICKY ALLEN PINKSAW, Officer
for the Town of Culpeper; RICHARD C. BROOKING,
Officer for the Town of Culpeper; ROSCOE FORD,
Sergeant for the Town of Culpeper; F. T.
GIMBEL, Deputy for the County of Culpeper;
UNKNOWN NAMED AGENTS OF THE TOWN OF CULPEPER;
CHRIS HOCKMAN, Officer for the Town of
Culpeper,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-93-55-C)

Argued:   November 3, 1995                 Decided:   July 23, 1996


Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Deborah C. Wyatt, WYATT & CARTER, Charlottesville,
Virginia, for Appellant. Neal Lawrence Walters, GILLIAM, SCOTT &
KRONER, P.C., Charlottesville, Virginia, for Appellees. ON BRIEF:
George H. Gilliam, GILLIAM, SCOTT & KRONER, P.C., Charlottesville,
Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The plaintiff, Banks, who had been told by the defendant

officers to leave, and understanding that he was not to return to,
the scene of a riot the officers has just quelled, nevertheless

returned and refused to back off from a police car in which was an

officer who had been injured in the riot and a participant in the

riot who had been arrested. One of the defendant officers ordered

the plaintiff arrested, and he claims the arrest was without

probable cause, accompanied by excessive force and that he had a

First Amendment right to return to the scene of the riot to ask
about a friend.

     We have considered the record and the opinion of the district

court and, after oral argument, find that the actions of the
officers were entirely reasonable and that there is no reversible

error in the decision of the district court.

     We affirm for the reasons sufficiently expressed in the

opinion of the district court. Banks v. Town of Culpeper, 93-055-C
(W.D.Va. Feb. 2, 1995).




                                                         AFFIRMED

                                3